Citation Nr: 0919701	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-00 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1984 to 
September 1985 and from June 2002 to December 2005.  He also 
had service in a reserve component between his two periods of 
active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying the Veteran's claim of service 
connection for asthma and hypertension.  


FINDINGS OF FACT

1.  There is no clear and unmistakable evidence that asthma 
pre-existed the Veteran's military service; asthma was 
diagnosed during active duty service and the Veteran has had 
it since.

2.  There is no clear and unmistakable evidence that 
hypertension pre-existed the Veteran's military service and 
was not aggravated thereby; hypertension was diagnosed during 
active duty service and the Veteran has had it since.


CONCLUSIONS OF LAW

1.  The Veteran has asthma that is the result of disease or 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The Veteran has hypertension that is the result of 
disease or injury incurred during active military service.  
38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946, shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  To rebut 
the presumption of sound condition for conditions not noted 
at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23,027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153 (West 2002).  

The Veteran is seeking service connection for asthma and for 
hypertension.  In its September 2006 decision, the RO denied 
the Veteran's claim, concluding that service connection was 
not warranted because the Veteran's asthma and hypertension 
pre-existed active military service.  

Relevant evidence of record consists of the Veteran's service 
treatment records from both his periods of active duty as 
well as his reserve service.  Review of the Veteran's service 
treatment records reveals that, on his January 1984 entrance 
examination, his lungs and chest were found to be normal.  
The Veteran, however, on his January 1984 Report of Medical 
History responded "Yes" when asked if he had ever had 
asthma.  His examiner noted on the report that the Veteran 
had suffered from asthma during childhood but that "records 
confirm no [asthma treatment] since June 1972."  The 
examiner found the Veteran to have no current disability 
related to his childhood asthma.  A letter from the Veteran's 
childhood physician, dated in January 1983, confirms that the 
Veteran was last treated for asthma in June 1972, when he was 
10 years old.  Treatment records from the Veteran's first 
term of active duty are silent as to any complaints of or 
treatment for asthma or breathing problems, and at his August 
1985 separation examination, the Veteran was again found to 
have normal lungs and chest, with a normal pulmonary function 
test.  The Veteran's treatment records from his first term of 
active duty are silent as to any diagnosis of or treatment 
for hypertension.

Records from the time between the Veteran's periods of active 
duty reflect that he was seen by service treatment personnel 
for both medical treatment and periodic examination.  Records 
from a June 1999 dentist's report indicate that the Veteran 
reported diagnoses of both asthma and hypertension.  
Similarly, at a June 1999 physical examination during the 
Veteran's reserve service, the Veteran was found to have 
blood pressure of 152/77, which the examiner diagnosed as 
"mild systolic hypertension."  The Veteran was not provided 
medical examination at the time of his June 2002 re-entrance 
onto active duty.  Treatment records from September 2002, 
however, reflect that the Veteran complained of hypertension, 
which he claimed he had had for three to four years but had 
been having more difficulty controlling over the previous two 
to three months.  He was diagnosed with uncontrolled 
hypertension at that time and was prescribed medication.  
Similarly, December 2002 treatment records reflect that the 
Veteran was seen with complaints of both high blood pressure 
and shortness of breath.  His treating physician at that time 
diagnosed him with asthma, which he identified as a 
"recurrence of childhood asthma."  Since those diagnoses, 
the Veteran has been under continuous care for both asthma 
and hypertension.  At a March 2005 medical board report, for 
which the Veteran had been referred by his supervisors in 
service due to his medical condition, the examiner concluded 
that the Veteran had a current diagnosis of asthma with an 
approximate date of onset of July 2002, during the Veteran's 
period of active duty.  The examiner responded "Yes" when 
asked if the disability was "incurred while entitled to 
basic pay" and responded "No" when asked if the disability 
was incurred prior to service.

Here, although the Veteran's service treatment records note 
the Veteran's reported history of asthma as a child, the 
Board notes that the Veteran's childhood treating physician 
stated that the Veteran's asthma had cleared up long prior to 
his entrance into active duty, and the January 1984 medical 
examiner concluded that although the Veteran had a history of 
childhood asthma, the disability had resolved and the Veteran 
had no such disability at the time he began service.  In this 
case, the Board is not persuaded that there is clear and 
unmistakable evidence demonstrating that the Veteran's asthma 
as diagnosed during service  in fact existed prior to 
service.  Notwithstanding the report of the Veteran and his 
childhood physician that the Veteran had asthma that predated 
his entry into service, the Board finds that these medical 
histories establish that, although the Veteran did in fact 
suffer from asthma prior to entering active duty, that asthma 
had resolved with no disability at the time of his entry onto 
active duty.  Asthma was thereafter found during active duty 
service and has been a problem since.

With regard to the Veteran's claimed hypertension, the Board 
notes that the Veteran did not complain of, nor was he 
diagnosed with, hypertension during his first period of 
active duty.  The first indication of problems with the 
Veteran's blood pressure appears in a June 1999 examination 
report, at which time he was noted to have blood pressure of 
152/77, which the examiner diagnosed as "mild systolic 
hypertension."  However, the Board notes that for VA 
purposes, hypertension is defined as diastolic blood pressure 
of predominantly 90 or more or systolic blood pressure of 
predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note 1.  In this case, there is no indication that 
the Veteran's systolic blood pressure was over 160 at the 
time of the June 1999 diagnosis.  It is also interesting to 
note that the Veteran's blood pressure was taken in a setting 
where it is not uncommon for even those with normal blood 
pressure to have a spike in the blood pressure reading.  The 
record does not reflect that the Veteran was again seen for 
complaints of high blood pressure until September 2002-while 
he was serving on active duty-at which time he was found to 
have blood pressure of 172/103.  He was diagnosed with 
uncontrolled hypertension and prescribed oral medication.  
The Veteran was again seen in October 2002 with complaints of 
hypertension; he was again diagnosed at that time with 
hypertension, having a blood pressure of 162/110.  The 
diagnosis was confirmed at a November 2002 visit, at which 
time the Veteran's blood pressure was found to be 130/90.

As noted above, the presumption of soundness may be rebutted 
by clear and unmistakable evidence that asthma and 
hypertension existed prior to service and were not aggravated 
by such service.  The Court has described the clear and 
unmistakable standard as an onerous one consisting of 
evidence that is undebatable.  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 
254, 258 (1999).  Because the Veteran's January 1984 
examiner, as well as the Veteran's treating childhood 
physician, concluded that the Veteran's childhood asthma had 
resolved with no current disability by the time of his entry 
onto active duty, the Board concludes that any aspect of 
their opinions that suggests that the asthma identified 
during active duty in fact pre-existed service cannot be 
considered clear and unmistakable.  Similarly, the Board does 
not find that the June 1999 VA examiner's diagnosis of 
hypertension, based on a single blood pressure reading of 
152/77, does not amount to clear and unmistakable evidence 
that the Veteran suffered from hypertension prior to his June 
2002 entry onto active duty.  Moreover, blood pressure 
readings during active duty were consistently higher, 
suggesting a worsening, which in turn is not rebutted by 
evidence clearly showing no worsening.  Consequently, the 
presumption of soundness has not been rebutted, and the 
Veteran is presumed to have been in sound condition at the 
time he entered service in April 1984, and again when he re-
entered active duty in June 2002.  See 38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  

As the Veteran is presumed to have been in sound condition at 
the time he entered service, the analysis turns to whether 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service.  38 U.S.C.A. §§ 1110, 
1131.  Here, the Veteran's medical records document that the 
Veteran has received treatment for his asthma, with which he 
was diagnosed in service, continuously from that time to the 
present.  Records also document that the Veteran has been 
treated for hypertension continuously from his time on active 
duty until the present.  Given that the Veteran is presumed 
to have been sound at entry onto active duty, the Board thus 
concludes that the Veteran currently suffers from asthma and 
hypertension that began in service.  

Accordingly, with application of 38 U.S.C.A. § 1111, the 
Board finds that the Veteran's asthma and hypertension cannot 
be said to have been extant prior to service and not 
aggravated thereby.  The presumption of soundness is not 
overcome, and because the record reflects diagnoses of asthma 
and hypertension both in service and since, the Veteran's 
asthma and hypertension must be attributed to his period of 
military service. A grant of service connection for asthma 
and for hypertension is therefore warranted.  38 C.F.R. §§ 
3.102, 3.303, 3.304.


ORDER

Entitlement to service connection for asthma is granted.

Entitlement to service connection for hypertension is 
granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


